Exhibit 10.1
AMENDMENT AGREEMENT TO THE INDIVIDUAL INDEFINITE EMPLOYMENT CONTRACT OF APRIL
20, 2006, ENTERED INTO BY THE PARTY OF KANSAS CITY SOUTHERN DE MÉXICO, S.A. DE
C.V., REPRESENTED HEREIN BY MR. CRISTIAN LOUSTAUNAU ARMAS, IN HIS CAPACITY AS
ATTORNEY IN FACT (HEREAFTER, THE “COMPANY”), AND BY THE PARTY OF MR. JOSÉ
GUILLERMO ZOZAYA DÉLANO, OF HIS OWN FREE WILL (HEREAFTER, THE “EXECUTIVE”, AND
JOINTLY WITH THE COMPANY, HEREAFTER, THE “PARTIES”), IN ACCORDANCE WITH THE
FOLLOWING ANTECEDENTS, RECITALS, AND CLAUSES (HEREAFTER, THE “AGREEMENT”):
ANTECEDENTS
SOLE. The Parties signed an Individual Indefinite Employment Contract on
April 20, 2006, (hereafter, the “Contract”), by which the Parties agreed the
Executive would render their personal services to, and subordinate of, the
Company at the level and in the position of “President and Executive
Representative”, in accordance with the terms and conditions set forth therein.
RECITALS
The Parties declare:

(a)   To agree to deem transcribed here the recitals chapter to the Contract,
with the exception of that stated in Recital II.f to the Contract, for which the
Executive indicates his address to be that located at Prolongación Paseo de La
Reforma #2833 A-401, Lomas de Vista Hermosa, Delegación Cuajimalpa, Mexico City,
Mexico, CP 05109.   (b)   That the terms and conditions set forth in this
Agreement are integrally included in the Contract.   (c)   To mutually
acknowledge the capacity under which each party represents to sign this
Agreement, and the Parties acknowledge the legal force and effect of same.

The Parties acknowledge the Antecedents and Recitals preceding as true and agree
to be bound according to the following:
CLAUSES
FIRST.- The Parties agree to add a THIRTEENTH clause to the Contract, as
follows:
“THIRTEENTH CLAUSE. TERMINATION OF THE CONTRACT AS A RESULT OF A CHANGE IN
SHAREHOLDER CONTROL.
(a) Termination of Employment without Just Cause. In the event the Company
terminates the employment of the Executive with the Company, during a period of
two (2) years following a Change in Shareholder Control (as defined in Paragraph
(b) to this Clause), by reason of any cause other than a Just Cause (as defined
in Paragraph (d) to this Clause) or the Executive terminates their employment by
reason of any of the causes indicated in Paragraph (c) to this Clause (the
“Termination of Employment without Just Cause”); and the Executive and the
Company agree to the Termination of Employment waiving the

 



--------------------------------------------------------------------------------



 



Company of any liability related to, or resulting from, same (the “Acceptance of
the Termination of Employment”), the Company will be obliged to the Executive
for:

  (i)   The severance payment to which the Executive is entitled under the terms
of Articles 48, 49, and 50 of the Federal Labor Law.     (ii)   Payment, to be
made within five (5) days following that on which the Executive has given
written notice of their Acceptance of the Termination of Employment, of an
amount equal to: (A) the result of multiplying the annual gross salary of the
Executive on the Termination of Employment by two (2), less (B) the total amount
of the payments made to the Executive under the terms of section (i) preceding;
and     (iii)   Following the Termination of Employment and the Executive giving
their Acceptance of the Termination of Employment, any option to acquire,
purchase, or assign shares, restricted shares in circulation, performance
shares, or other rights of interest in the equity capital of the Company and/or
any affiliate or related entities of the Company, that were not payable on such
date and to which the Executive is entitled, will become payable and will be
paid to the Executive immediately, and any restriction or limitation inherent to
same will be eliminated and will be deemed non-existent insofar as the
applicable laws and regulations so permit.     (iv)   Granting the Executive the
right to purchase the executive vehicle assigned to the Executive at the time,
in adherence of the Executive Vehicle Policy of the Company.     (v)   The
Company will transfer to the Executive all rights for the use of the telephone
line (number) corresponding to the cellular telephone assigned to the Executive
for the performing of their duties.

Any payment to be made in accordance with the terms of this clause will be
subject to deductions for taxes as required and stipulated by current
legislation.
Following the Termination of Employment under the terms of this Clause, all
benefits of the Executive related to, or resulting from, any employment benefit
or bonus plans applied by the Company, including those not mentioned in this
Contract, will be deemed terminated in accordance with the terms and conditions
established for such plans. The foregoing notwithstanding, the Company will
deliver and/or instruct the persons so authorized to deliver to the Executive
the resources accrued in their favor prior to the date of the Termination of
Employment, according to such employment benefit or bonus plans.
(b) Change in Shareholder Control. For the purposes of this Clause, a “Change in
Shareholder Control” will have occurred when:

  (i)   The majority of the members of the Kansas City Southern (“KCS”) Board of
Directors are replaced over any twelve month period with board members whose
election or

 



--------------------------------------------------------------------------------



 



      appointment was not submitted or resolved by the majority of the members
of the Board of Directors serving immediately prior to such election or
appointment; or

  (ii)   Any person or group of persons acquires capital shares of KCS
representing 30% or more of the total voting shares of KCS in circulation during
the twelve months prior to the last date of acquisition by such person or group
of persons; or     (iii)   Any person or group of persons acquires KCS shares
representing more than 50% of the fair market value of the shares of KCS, or 50%
of the total capital voting shares of KCS; or     (iii)   Any person or group of
persons acquires KCS assets representing more than 40% of the gross fair market
value of the total gross fair market value of the assets of KCS during the
twelve months prior to the last date of acquisition by such person or business
group; or     (iv)   Any individual person or legal entity or any group of
persons other than KCS or its affiliates, subsidiaries, or related entities (the
“KCS Group”), directly or indirectly acquires ownership of more than 50% of the
capital shares of KCSM; or     (v)   Any individual person or legal entity or
any group of persons other than the KCS Group acquires KCSM assets representing
a gross fair market value of more than 51% of the total gross fair market price
for all KCSM assets immediately prior to such acquisition; or     (vi)   The
majority of the members of the Company Board of Directors is replaced with board
members whose appointment or election has not been approved by the entities of
the KCS Group that are shareholders in the Company.

(c) Unjust Causes. For the purposes of this Contract, “Unjust Causes” or
“without Just Cause” will mean, without affecting other just causes for the
termination of the employment of the Executive as provided for by the Federal
Labor Law:

  (i)   A significant reduction or other significant negative change in the
responsibilities, powers, or duties of the Executive;     (ii)   A reduction of
the remunerations of the Executive;     (iii)   The Company requires the
Executive to perform their regular duties from any office or site located more
than sixty (60) kilometers from the place where the Executive had performed
their duties prior to receiving such order; or     (iv)   Any other action or
omission on the part of the Company that would constitute a breach of this
Contract or a violation of the Federal Labor Law.

The Executive will be entitled to the Termination of Employment without Just
Cause as referred to in section (a) to this Clause only when: (A) The Executive
delivers written notice to the Company within ninety (90) days of the initial
occurrence of any Unjust Cause, describing same in detail and providing
statement that the employment of the Executive will conclude on the date
indicated in the notice (the “Date of Termination for Unjust Cause”), which will
not be less than thirty (30) calendar days or more than ninety (90) ninety [sic]
calendar days following the date on which such

 



--------------------------------------------------------------------------------



 



notice is delivered to the Company, and (B) the Company does not resolve the
Unjust Cause prior to the Date of Termination for Unjust Cause.
(d) Termination with Cause. Any other provision to the contrary set forth in
this Contract notwithstanding, the Company may terminate the Employment of the
Executive with Cause at any time following the date of a Change in Shareholder
Control. For the purposes of this Contract, “Just Cause” or “with Cause” means
the rescission of employment at no liability to the employer as provided for by
the Federal Labor Law, including the commission of any criminal offense or the
failure of the Executive to comply with their respective obligations while
performing their duties. The following are not considered Just Causes and
therefore will not be deemed as such:

  (i)   Any act or omission on the part of the Executive, which the Executive,
in good faith, has determined to be in the interests, or not against the
interests, of the Company (without the intention of the Executive being to
directly or indirectly obtain a benefit to which the Executive is not legally
entitled) and,     (ii)   Any act or omission for which the Executive has
delivered a Notice of Termination of Employment more than twelve (12) months
after the date on which the Company learns of the act or omission in question.

SECOND.- The term of this Agreement will commence on the date of its signing and
will conclude on the termination date of the Contract. The foregoing
notwithstanding, the parties expressly agree that the effects of this Agreement
will be retroactive to April 20, 2006.
THIRD.- With the exception of the amendments set forth in this Agreement, the
Contract will remain in effect under the same terms and conditions as originally
agreed, except for the salary increases the Executive may have received from the
Company over the course of time without amendment of the Contract.
FOURTH.- The Parties declare their agreement that this Agreement may be signed
one or more counterparts, jointly or separate, in the Mexican Republic or
abroad, without such circumstance affecting the force and effect of this
Agreement in any manner.
FIFTH.- The Parties agree that the current laws in effect in Mexico City, Mexico
will be applicable for the interpretation of and compliance with this Agreement,
and irrevocably submit to the jurisdiction of the corresponding courts of Mexico
City, Mexico, waiving any other jurisdiction that may be invoked by reason of
present or future residence, or by any other reason.
The Parties sign this Agreement in duplicate, each Party retaining one original
copy, expressing their full agreement and declaring that after having read same,
the Parties acknowledge the legal force and effect of this Agreement, in Mexico
City, Mexico on the 27th day of the month of May, 2009.

 



--------------------------------------------------------------------------------



 



              “The Company”       “The Executive”     Kansas City Southern de
México,             S.A. de C.V.                           /s/ Cristian
Loustaunau Armas       /s/ Jose Guillermo Zozaya Delano    
 
     
 
    Cristian Loustaunau Armas
Attorney in Fact       José Guillermo Zozaya Délano    

 